
	

113 S215 IS: Federal Reserve Single Mandate Act of 2013
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 215
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mr. Corker (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ensure that the Federal Reserve conducts its policies
		  to ensure long-term price stability and a low rate of
		  inflation.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Reserve Single Mandate Act of
			 2013.
		2.Amendments to the
			 Federal Reserve ActSection 2A
			 of the Federal Reserve Act (12 U.S.C. 225a) is amended—
			(1)by striking
			 maximum employment, stable prices, and inserting
			 long-term price stability, a low rate of inflation,; and
			(2)by adding at the
			 end the following: The Board shall establish an explicit numerical
			 definition of the term long-term price stability and shall
			 maintain monetary policy that effectively promotes such long-term price
			 stability..
			
